                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

LESLIE THOMAS, et al.,

            Plaintiffs,                            Case No. 19-cv-12225
                                                   Hon. Matthew F. Leitman
v.

REASON CYBERSECURITY, INC.,
f/k/a Reason Software Company, Inc.,

          Defendant.
__________________________________________________________________/

                          ORDER DISMISSING CASE

      Pursuant to the Notice of Voluntary Dismissal Without Prejudice by Plaintiffs,

this case is DISMISSED without prejudice.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: November 12, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on November 12, 2019, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764
